DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 is rejected because the specification, as originally filed, fails to provide support for the amended limitation of switching between a manual mode and an autonomous mode with a touch screen and foot pedal input.  While Applicant generally asserts “No new matter has been added” (REMARKS, Page 6), no relevant portions of the specification have been cited to support the amended limitation(s). Moreover, while Paragraph [0079] discloses using a footswitch to unlock a joint, such disclosures do not match the claimed limitation of switching between the first (manual) and second (autonomous) modes.  Claim 12 appears to have the same issue.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 10-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,078,140 to Kwoh, NPL “A Six-Degree-of-Freedom Passive Arm with Dynamic Constraints (PADyC) for Cardiac Surgery Application: Preliminary Experiments” to Schneider et al. “Schneider”, U.S. Patent No. 5,630,431 to Taylor et al. “Taylor” and U.S. Publication No. 2003/0028401 to Kaufman et al. “Kaufman”. 
With respect to Claims 1, 10-12 and 19, Kwoh discloses a surgical system (Abstract) comprising a robotic arm with joints that can be actuated and a tool guide coupled to the robotic arm (Figs. 1, 2a, 2b, 4-5 and corresponding descriptions).  Examiner notes that the “probe or surgical tool holder 21” is considered to be a guide in its broadest reasonable interpretation.  Kwoh specifically discloses where the robotic arm is utilized to “precisely orient the surgical tools or other implements used in conducting surgery...” (Abstract) based on defined targets in anatomical images (Column 6, Line 40-67).  Kwoh explains that a surgeon may manually manipulate the robotic arm to align the probe/tool holder with a predefined trajectory 
However, Kwoh does not expressly disclose 1) where the robot’s motion is constrained with generated force feedback to a predefined virtual geometry in the manual mode, 2) a computer commanded autonomous mode and 3) switching the modes with a touchscreen and foot pedal.  
Schneider teaches from within a similar field of endeavor with respect to medical robotic procedures (Abstract) where a semiautomatic system involves a combined action with the human operator to complete a task.  Schneider explains that the robotic arm may be manually moved according to dynamic constraints (Abstract).  In one example, a mechanical guide positioned by a robot or manually may align a linear drilling trajectory the surgeon then executes (Page 341).  Schneider explains that known robotic synergistic control systems may include limiting the robot’s movement to a particular plane in order to avoid forbidden regions (Pages 341-343).  Such disclosures are considered to read on the limitation of constraining the motion of the robotic arm (and thus the guide) to a predefined plane (e.g. virtual geometry) while allowing the guide to be moved manually in the predefined plane in its broadest reasonable interpretation.  
Accordingly, prior to the claimed invention, one skilled in the art would have been motivated to have modified Kwoh’s surgical system to incorporate well known constraint (e.g. manual constrained movement when desired) techniques described by Schneider in order to improve the safety of the robotic procedure and improve the synergy of the robot with the surgeon.  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Taylor teaches from within a similar field of endeavor with respect to robotic surgical manipulators (Abstract; Column 1, Lines 10-16) where joints of the manipulator may be locked via a computer (Column 2, Lines 55-Column 2, Line 10; Column 6, Lines 55-67; Column 8, Lines 10-35; Column 10, Lines 45-67; Column 14, Line 40-Column 15, Line 6).  Taylor explains that the computer may also move the manipulator to automatically move the fine manipulator to a location.  Taylor teaches that this embodiment allows the computer to move the manipulator with relatively good speed and accuracy, but nonetheless allows the surgeon fully manual fine motion manipulation (Column 15, Lines 7-35).  Examiner notes that the automatic robot described by Taylor is considered to have a plurality of joints and actuators configured to carry out the instructed movement in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to further modify the robotic surgery system and method described by Kwoh and Schneider to supplement the constrained manual mode with an automatic mode as described by Taylor in order to enhance the synergy between the surgeon and robot.  Such a modification merely involves combining prior art elements according to known technique to yield predictable results (MPEP 2143) and would also appear to enhance the efficiency of robotic manipulator positioning.  
As for the specific input means to switch the modes, while Taylor describes the operator interacting with the computer, it is unclear if the computer is configured to accept commands via a touchscreen and foot pedal.  
Kaufman teaches from within a similar field of endeavor with respect to medical computer systems where user input devices include keyboard, pointing device, touch pad, foot pedals, joystick and touchscreen (Paragraph [0056]). 
Examiner notes that one skilled in the art would have been motivated to have included a variety of computer input device including a foot pedal and touchscreen as described by Kaufman in order to ensure that the user actually wants to switch modes and prevent inadvertent switching errors.  Moreover, such a modification merely involves combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claims 2-4, 7 and 13-15 Taylor explains that a pre-surgical planning/modeling produces a surgical plan by retrieving a medical image (CT, MRI, and other images), building a 3D model of the patient’s anatomy (e.g. virtual representation of patient’s anatomy) with the images (e.g. first and second preoperative images) and registering the patient to the model to plan the location and sequence of cut (e.g. targets) (Column 12, Line 60-Column 13, Line 45).  Thus, both the image and the model would be registered with the patient’s anatomy in its broadest reasonable interpretation.  
As for Claims 5 and 16, Kwoh explains that the tool holder may hold a drill bit (e.g. drill guide) to enable the surgeon to use the robotic arm for a stable guide while boring a burr hole through the skull (Column 7, Lines 1-50).  In addition, Schneider teaches where a mechanical guide (e.g. drill guide) positioned by the robot may align a drilling trajectory that a surgeon executes (Page 341).  


With respect to Claim 6 and 17, Taylor depicts a display (e.g. monitor 247 in Fig. 10) to display images of the patient’s anatomy for the robotic procedure(s).  
As for Claim 18, Schneider teaches where a planned path may be displayed (Page 345; Fig. 7 and corresponding descriptions).  Examiner notes that this planned path is defined with respect the aforementioned constraints and is considered to be a displayed pre-defined virtual geometry in its broadest reasonable interpretation.  

Claims 8-9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwoh Schneider, Taylor and Kaufman as applied to claims 1 and 17 above, and further in view of U.S. Patent No. 5,792,147 to Evans et al. “Evans” or U.S. Publication No. 2002/0038085 to Immerz.  
As for Claims 8-9, Kwoh Schneider, Taylor and Kaufman disclose a surgical robot system for performing a surgical procedure as explained above.  While the modified system uses a tracking system as described above, it is not clear if the tracking system includes a camera and trackable (e.g. reflective) markers as claimed.  
Evans teaches from within a similar field of endeavor with respect to computer assisted surgery systems (Fig. 1 and corresponding descriptions) where a computer is loaded (e.g. receives) with pre-operative image data (e.g. x-ray) and surgical plans prior to surgery (Abstract; Column 3, Lines 1-20; Column 4, Lines 1-30) so the pre-operative data may be registered with intraoperative surgical navigation system components (e.g. camera, pointer, markers, etc.) (Abstract; Column 3, Lines 1-20, Column 4, Lines 1-30; Column 5, Lines 1-45; Column 7, Lines 40-65).  Evans’ pointer to facilitate registration as described above is considered to read on the trackable probe as claimed in its broadest reasonable interpretation.  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the computer aided surgery system and method for performing a surgical procedure on a subject’s anatomy with a robotic device as described by Kwoh, Schneider and Taylor to include conventional surgical navigation system components (e.g. tracking system with camera and reflective markers) as described by Evans in order to visually compare intraoperative position information with respect to pre-operative image data and/or plans.  Such a modification merely involves combining prior at elements according to known techniques to yield predictable results (MPEP 2143).  
Immerz teaches from within a similar field of endeavor with respect to computer aided surgical procedures where preoperative image data (e.g. MRI, CT, X-ray, etc.) (Paragraphs [0008]-[0011] and [0013]) is utilized to plan a procedure.  In addition, Immerz teaches use of conventional navigation system components (e.g. reflective markers on a subject and camera) used to register the patient’s body with the image data (Paragraph [0013]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the computer aided surgery system and method for performing a surgical procedure on a subject’s anatomy with a robotic device as described by Kwoh, Schneider and Taylor to include conventional surgical navigation system components (e.g. tracking systems with a camera and reflective markers) as described by Immerz in order to visually compare intraoperative position information with respect to pre-operative image data and/or plans.  Such a modification merely involves combining prior at elements according to known techniques to yield predictable results (MPEP 2143).  

Claims 18 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwoh Schneider, Taylor and Kaufman as applied to claims 1 and 17 above, and further in view of NPL “Acrobot-Using Robots and Surgeons Synergistically in Knee Surgery” to Davies et al. “Davies” or U.S. Publication No. 2002/0120188 to Brock et al. “Brock”.  
As for Claims 18, Kwoh Schneider, Taylor and Kaufman discloses where the restricted plane is predetermined) but it is not clear if the virtual representation of the plane is displayed on the anatomical images.   
Davies teaches from within a similar field of endeavor with respect to robotic surgical systems and methods (Abstract) where the surgeon defines the “safe areas” on preoperative Davies teaches where the robotic arm is fitted with a cutter configured to resect planes of bone (Pages 174-175).  
Alternatively, Brock teaches from within a similar field of endeavor with respect to surgical navigation systems and methods where a virtual wall is displayed on the image (21 Fig. 2 and corresponding descriptions).  
Accordingly, it would have been obvious to a person skilled in the art to have displayed the predetermined restricted plane in relation to pre-operative data as described by Davies/Brock in order to visualize the restricted area relative to the plan (e.g. drilling, cutting plane).  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/911982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a robotic surgical system and methods configured to constrain motion based on a user defined plane.  While the presently pending claims do not include a locking limitation, such a limitation is considered an obvious broadening of the pending claims. Thus, the claims are not considered to be patently distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8,095,200. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a robotic system configured to assist with surgery where the robotic arm is restricted to a predefined plane.  While the presently pending claims recite an automatic and manual mode, such a limitation is considered to be an obvious broadening of the patented claims.  

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,610,301. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a robotic system configured to assist with surgery where the robotic arm is restricted to a predefined plane.  While the presently pending claims recite an automatic and manual mode, such a limitation is considered to be an obvious broadening of the patented claims.  

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,076,918. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a robotic system configured to assist with surgery where the robotic arm is restricted to a predefined plane.  While the presently pending claims recite an automatic and manual mode, such a limitation is considered to be an obvious broadening of the patented claims.  




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the updated ground of rejection necessitated by amendment.  New 35 U.S.C. 112(a) rejections also necessitated by amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793